DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on March 14, 2022.
Claims 1, 2, 4-7, and 9-15 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 6, and 11 are independent. As a result claims 1-15 are pending in this office action.


Response to Arguments
Applicant's arguments filed March 14, 2022 regarding the rejection of claims 1, 6, and 11 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding amended claims 1, 6, and 11 Hussain does not teach or suggest the underlined portion of the following limitation, applying the node-level filter to identify supplementary data rows from supplementary backup data that includes the new data written by the applications during the restoration of the new node to be restored to the new node; and restoring the supplementary data rows to the new node as disclosed in Applicants’ invention.
Applicant’s arguments with respect to amended claims 1, 6, and 11 and other like claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of this limitation. The limitation argued, among others, was added to the independent claim only on amendment and necessitated a new search and grounds of rejection. The limitation has been rejected using a new reference, Yanovsky et al. (US 220/0241960 A1) (hereinafter Yanovsky).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. (US 10,936,545), hereinafter Chockalingam, in view of Hussain et al. (Us 2018/0060169) (hereinafter Hussain), and in further view of Yanovsky et al. (US 2020/0241960) (hereinafter Yanovsky).
Regarding claim 1, Chockalingam teaches a system comprising: a node cluster
(see Fig. 2, col. 4 ln 44-46, discloses a cluster node) ; a database (see Fig. 1, col. 3 ln 60-61,  discloses database); at least one processor configured by instructions to perform operations (see Figs. 8, col. 5 ln 63, discloses a processor) comprising at least: identifying a failed node among existing nodes in the node cluster (see Figs. 1-2, col. 3 ln 38-46, col. 4 ln 21-25, discloses identifying a failed node in node cluster); identifying and initiating a replacement node as a new node for the node cluster (see Figs.1-2, col. 3 ln 49-55, col. 4 ln 21-25, discloses detecting failure in primary active node and secondary node becomes the primary active node in a cluster); accessing at the database a logical backup of the node cluster (see Figs. 1-2, col. 3 ln 31-37, col. 4 ln 64-67, discloses access at database cluster a backup of node cluster according to user backup command input).
Chockalingam does not explicitly teach retrieving logical backup data of the node cluster and applying a node-level filter to identify specific rows of backup data to be restored to the new node; restoring the specific data rows to the new node; identifying new data written by applications, to the existing nodes of the node cluster, during restoration of the new node; accessing supplementary back up data and applying the node-level filter to identify supplementary data rows to be restored to the new node; and restoring the supplementary data rows to the new node.
Hussain teaches retrieving logical backup data of the node cluster and applying a node-level filter to identify specific rows of backup data to be restored to the new node (see Figs. 1-2, para [0027], para [0032-0034], discloses retrieving repair row data corresponding to indexes of nodes to identify set of recovery rows for a failed node and repairs failed node which will be the restored new node); restoring the specific data rows to the new node (see Fig. 1, Table 2, para [0034-0035], discloses specifying repair rows for a node failure and determining recovery rows for failed node to repair failed node); identifying new data written by applications, to the existing nodes of the node cluster, during restoration of the new node (see Figs. 3-4, para [0027], para [0042-0043], discloses identifying recovery rows in constructed m r-ary trees, decoder generating parity definitions with newly determined coefficients for repair of nodes).
Chockalingam/Hussain are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chockalingam to identify specific rows of backup to be restored from disclosure of Hussain. The motivation to combine these arts is disclosed by Hussain as “select additional repair rows contiguous to the already identified repair rows for access efficiency” (para [0027]) and identifying specific rows of backup to be restored is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Chockalingam/Hussain do not explicitly teach applying the node-level filter to identify supplementary data rows from supplementary backup data that includes the new data written by the applications during the restoration of the new node to be restored to the new node; and restoring the supplementary data rows to the new node.
Yanovsky teaches accessing supplementary back up data and applying the node-level filter to identify supplementary data rows to be restored to the new node (see Figs. 12-14,  para [0166-0167], para [0171], discloses accessing sub-chunks (supplementary back up data) in Parity index to identify sub rows (supplementary data rows) to repair multi-chunk (new node) corresponding to failed storage node); and restoring the supplementary data rows to the new node (see Fig. 14, para [0171], discloses transferring reconstructed multi-chunk to corresponding failed storage node).
Chockalingam/Hussain/Yanovsky are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chockalingam/Hussain to identify supplementary data rows from supplementary backup data from disclosure of Yanovsky. The motivation to combine these arts is disclosed by Yanovsky as “provide efficient repair of failed storage nodes in distributed storage systems” (para [0004]) and identifying supplementary data rows from supplementary backup data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Chockalingam teaches a method comprising: identifying a failed node among existing nodes in the node cluster (see Figs. 1-2, col. 3 ln 38-46, col. 4 ln 21-25, discloses identifying a failed node in node cluster); identifying and initiating a replacement node as a new node for the node cluster (see Figs.1-2, col. 3 ln 49-55, col. 4 ln 21-25, discloses detecting failure in primary active node and secondary node becomes the primary active node in a cluster); accessing at the database a logical backup of the node cluster (see Figs. 1-2, col. 3 ln 31-37, col. 4 ln 64-67, discloses access at database cluster a backup of node cluster according to user backup command input).
Chockalingam does not explicitly teach retrieving logical backup data of the node cluster and applying a node-level filter to identify specific rows of backup data to be restored to the new node; restoring the specific data rows to the new node; identifying new data written by applications, to the existing nodes of the node cluster, during restoration of the new node; accessing supplementary back up data and applying the node-level filter to identify supplementary data rows to be restored to the new node; and restoring the supplementary data rows to the new node.
Hussain teaches retrieving logical backup data of the node cluster and applying a node-level filter to identify specific rows of backup data to be restored to the new node (see Figs. 1-2, para [0027], para [0032-0034], discloses retrieving repair row data corresponding to indexes of nodes to identify set of recovery rows for a failed node and repairs failed node which will be the restored new node); restoring the specific data rows to the new node (see Fig. 1, Table 2, para [0034-0035], discloses specifying repair rows for a node failure and determining recovery rows for failed node to repair failed node); identifying new data written by applications, to the existing nodes of the node cluster, during restoration of the new node (see Figs. 3-4, para [0027], para [0042-0043], discloses identifying recovery rows in constructed m r-ary trees, decoder generating parity definitions with newly determined coefficients for repair of nodes).
Chockalingam/Hussain are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chockalingam to identify specific rows of backup to be restored from disclosure of Hussain. The motivation to combine these arts is disclosed by Hussain as “select additional repair rows contiguous to the already identified repair rows for access efficiency” (para [0027]) and identifying specific rows of backup to be restored is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Chockalingam/Hussain do not explicitly teach applying the node-level filter to identify supplementary data rows from supplementary backup data that includes the new data written by the applications during the restoration of the new node to be restored to the new node; and restoring the supplementary data rows to the new node.
Yanovsky teaches applying the node-level filter to identify supplementary data rows from supplementary backup data that includes the new data written by the applications during the restoration of the new node to be restored to the new node (see Figs. 12-14,  para [0166-0167], para [0171], discloses accessing sub-chunks (supplementary back up data) in Parity index to identify sub rows (supplementary data rows) to repair multi-chunk (new node) corresponding to failed storage node); and restoring the supplementary data rows to the new node (see Fig. 14, para [0171], discloses transferring reconstructed multi-chunk to corresponding failed storage node).
Chockalingam/Hussain/Yanovsky are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chockalingam/Hussain to identify supplementary data rows from supplementary backup data from disclosure of Yanovsky. The motivation to combine these arts is disclosed by Yanovsky as “provide efficient repair of failed storage nodes in distributed storage systems” (para [0004]) and identifying supplementary data rows from supplementary backup data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Chockalingam teaches a medium comprising: identifying a failed node among existing nodes in the node cluster (see Figs. 1-2, Fig. 8, col. 3 ln 38-46, col. 4 ln 21-25, discloses identifying a failed node in node cluster); identifying and initiating a replacement node as a new node for the node cluster (see Figs.1-2, col. 3 ln 49-55, col. 4 ln 21-25, discloses detecting failure in primary active node and secondary node becomes the primary active node in a cluster); accessing at the database a logical backup of the node cluster  (see Figs. 1-2, col. 3 ln 31-37, col. 4 ln 64-67, discloses access at database cluster a backup of node cluster according to user backup command input).
Chockalingam does not explicitly teach retrieving logical backup data of the node cluster and applying a node-level filter to identify specific rows of backup data to be restored to the new node; restoring the specific data rows to the new node; identifying new data written by applications, to the existing nodes of the node cluster, during restoration of the new node; accessing supplementary back up data and applying the node-level filter to identify supplementary data rows to be restored to the new node; and restoring the supplementary data rows to the new node.
Hussain teaches retrieving logical backup data of the node cluster and applying a node-level filter to identify specific rows of backup data to be restored to the new node (see Figs. 1-2, para [0027], para [0032-0034], discloses retrieving repair row data corresponding to indexes of nodes to identify set of recovery rows for a failed node and repairs failed node which will be the restored new node); restoring the specific data rows to the new node (see Fig. 1, Table 2, para [0034-0035], discloses specifying repair rows for a node failure and determining recovery rows for failed node to repair failed node); identifying new data written by applications, to the existing nodes of the node cluster, during restoration of the new node (see Figs. 3-4, para [0027], para [0042-0043], discloses identifying recovery rows in constructed m r-ary trees, decoder generating parity definitions with newly determined coefficients for repair of nodes).
Chockalingam/Hussain are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chockalingam to identify specific rows of backup to be restored from disclosure of Hussain. The motivation to combine these arts is disclosed by Hussain as “select additional repair rows contiguous to the already identified repair rows for access efficiency” (para [0027]) and identifying specific rows of backup to be restored is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Chockalingam/Hussain do not explicitly teach applying the node-level filter to identify supplementary data rows from supplementary backup data that includes the new data written by the applications during the restoration of the new node to be restored to the new node; and restoring the supplementary data rows to the new node.
Yanovsky teaches applying the node-level filter to identify supplementary data rows from supplementary backup data that includes the new data written by the applications during the restoration of the new node to be restored to the new node (see Figs. 12-14,  para [0166-0167], para [0171], discloses accessing sub-chunks (supplementary back up data) in Parity index to identify sub rows (supplementary data rows) to repair multi-chunk (new node) corresponding to failed storage node); and restoring the specific data rows to the new node (see Fig. 14, para [0171], discloses transferring reconstructed multi-chunk to corresponding failed storage node).
Chockalingam/Hussain/Yanovsky are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chockalingam/Hussain to identify supplementary data rows from supplementary backup data from disclosure of Yanovsky. The motivation to combine these arts is disclosed by Yanovsky as “provide efficient repair of failed storage nodes in distributed storage systems” (para [0004]) and identifying supplementary data rows from supplementary backup data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 7, and 12, Chockalingam/Hussain/Yanovsky teach a system of claim 1, method of claim 6, and medium of claim 11.
Chockalingam does not explicitly teach wherein the specific data rows of the backup data include data associated with the failed node and devoid of data associated with the existing nodes of the node cluster.
Hussain teaches wherein the specific data rows of the backup data include data associated with the failed node and devoid of data associated with the existing nodes of the node cluster (see Figs. 1-2, para [0027], para [0033], discloses recovery rows associated with failed node and repair rows associated with existing failing node in m r-ary trees).

Claims 3-4, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. (US 10,936,545), hereinafter Chockalingam, in view of Hussain et al. (Us 2018/0060169) (hereinafter Hussain) and Yanovsky as applied to claims 1, 6, and 11, and in further view of Gaza et al. (US 2015/0370651) (hereinafter Gaza).
Regarding claims 3, 8, and 13, Chockalingam/Hussain/Yanovsky teach a system of claim 1, method of claim 6, and medium of claim 11.
Chockalingam/Hussain/Yanovskydoes not explicitly teach wherein the supplementary backup data is included in an on-demand supplementary logical backup of the node cluster.
Gaza teaches wherein the supplementary backup data is included in an on-demand supplementary logical backup of the node cluster (see Fig. 1, para [0018-0019, 0024], discloses commands to create supplementary backup data for plurality of node servers of a computing device).
Chockalingam/Hussain/Yanovsky/Gaza are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chockalingam/Hussain/Yanovsky to include on demand supplementary backup of node cluster from disclosure of Gaza. The motivation to combine these arts is disclosed by Gaza as “backup data specifically for the configuration of the restoring computing device 122 advantageously reduces the window of time the application or system may be unavailable” (para [0034]) and including supplementary backup of node cluster is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 4, 9, and 14, Chockalingam/Hussain/Yanovsky teach a system of claim 1, method of claim 6, and medium of claim 11.
Chockalingam/Hussain/Yanovsky does not explicitly teach wherein the operations further comprise accessing the supplementary backup data included in the on-demand supplementary logical backup of the node cluster and applying the node level filter to the supplementary backup data to identify the supplementary data rows associated with the new data written by the applications during restoration of the new node.
Gaza teaches wherein the operations further comprise accessing the supplementary backup data included in the on-demand supplementary logical backup of the node cluster and applying the node level filter to the supplementary backup data to identify the supplementary data rows associated with the new data written by the applications during a restoration of the new node (see Fig. 2, para [0031-0032, 0039], discloses accessing supplementary backup data in plurality of node servers and managing the distributing of data among identified rows among node servers of a restoring computing device).
Chockalingam/Hussain/Yanovsky/Gaza are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chockalingam/Hussain/Yanovsky to include on demand supplementary backup of node cluster from disclosure of Gaza. The motivation to combine these arts is disclosed by Gaza as “backup data specifically for the configuration of the restoring computing device 122 advantageously reduces the window of time the application or system may be unavailable” (para [0034]) and including supplementary backup of node cluster is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. (US 10,936,545), hereinafter Chockalingam, in view of Hussain et al. (Us 2018/0060169) (hereinafter Hussain)  and Yanovsky as applied to claims 1, 6, and 11, and in further view of Gupta et al. (US 2014/0149355) (hereinafter Gupta).
Regarding claims 5, 10, and 15, Chockalingam/Hussain/Yanovsky teach a system of claim 1, method of claim 6, and medium of claim 11.
Chockalingam/Hussain does not explicitly teach wherein the operations further comprise iteratively accessing the supplementary backup data and applying the node-level filter to identify the supplementary data rows to be restored to the new node; and iteratively restoring the supplementary data rows to the new node until the new node is synchronized with the existing nodes in the node cluster.
Gupta teaches wherein the operations further comprise iteratively accessing the supplementary backup data and applying the node-level filter to identify supplementary data rows to be restored to the new node (see Fig.10, Fig. 12,para [0059], para [0063], discloses repeat access to secondary copies of targeted data blocks from indexed unique data block ID in order to respond to query even if a primary node has failed or has yet to be restored); and iteratively restoring the supplementary data rows to the new node until the new node is synchronized with the existing nodes in the node cluster (see Figs.11-12, para [0062-0063], discloses repeating a consistency check to restore block of targeted data to client from secondary copy that is consistent in restoring identified target data  of primary data block copy).
Chockalingam/Hussain/Yanovsky/Gupta are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chockalingam/Hussain/Yanovsky to iteratively access supplementary back up data from disclosure of Gupta. The motivation to combine these arts is disclosed by Gupta as “provide fast querying capabilities” (para [0020]) and iteratively access supplementary back up data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159            
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159